FILED
                              NOT FOR PUBLICATION                            APR 14 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA MERCED RESENDIZ DE                          No. 07-74402
ROLDAN; et al.,
                                                  Agency Nos. A076-860-402
               Petitioners,                                   A076-860-405
                                                              A076-860-407
  v.

ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Maria Merced Resendiz De Roldan, Apolonia Roldan-Resendiz, and Mirella

Roldan-Resendiz, natives and citizens of Mexico, petition for review of the Board

of Immigration Appeals’ (“BIA”) order denying their motion to reopen based on

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C.

§ 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003), we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because the motion was filed more than two years after the BIA’s June 3,

2005, order dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and

petitioners failed to demonstrate grounds for equitable tolling, see Iturribarria, 321

F.3d at 897 (equitable tolling available “when a petitioner is prevented from filing

because of deception, fraud, or error, as long as the petitioner acts with due

diligence”); see also Singh v. Gonzales, 491 F.3d 1090, 1096-97 (9th Cir. 2007).

      In light of our disposition, we do not reach petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                     07-74402